DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-7, and 15-19 are allowed.
Claim 1 has been amended to recite the limitation “where identifying present vehicle operating conditions includes identifying that the vehicle is in a predefined parking location, and further comprising: not automatically starting the vehicle motive power source after automatically stopping the vehicle motive power source in further response to a human driver shifting a transmission to park and releasing a brake pedal.”
Claim 2 recites the limitations “where identifying present vehicle operating conditions includes identifying that the vehicle is at a vehicle rental facility and stopped for exit processing, and further comprising: automatically stopping the vehicle motive power source in further response to vehicle motive power source temperature being less than a threshold temperature; and maintaining the vehicle motive power source automatically stopped for longer than a threshold time duration in response to identifying that the vehicle is at the vehicle rental facility.”
Claim 15 has been amended to recite the limitation “the controller including executable instructions stored in non-transitory memory … to adjust automatically stopping the internal combustion vehicle motive power source in response to the vehicle being staged for exiting a vehicle rental facility.
It is the examiners opinion that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious these limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149.  The examiner can normally be reached on Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT A. WERNER/
Examiner
Art Unit 3747


/ERICK R SOLIS/Primary Examiner, Art Unit 3747